 380DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Massillon Publishing CompanyandTheClevelandNewspaper Guild,Local No.1, of the NewspaperGuild,AFL-CIO. Case 8-CA-7920December 6, 1974ORDER DENYING MOTIONBy CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOOn August 14, 1974, the National Labor RelationsBoard issued a Decision and Order in the above-enti-tled proceeding` in which the Board adopted, withcertainmodifications, the findings, conclusions, andrecommendations of the Administrative Law Judge ascontained in his Decision of March 29, 1974, and or-dered that the Respondent take the action set forth inthe recommended Order of the Administrative LawJudge as modified.Thereafter, on September 13, 1974, the RespondentfiledMotions to Reopen the Record and for Reconsid-eration with a brief in support of said motions. TheRespondent requests that the Board reopen the recordfor the purpose of taking newly available evidence (i.e.,its new collective-bargaining agreement) which, it con-tends, renders moot the issue of its obligation to processthe Schuster grievance. Specifically, Respondent con-tends that, while this matter was pending before theBoard, the parties, on April 30, 1974, executed a newcollective-bargaining agreement retroactive to Febru-ary 25, 1973, a date preceding Schuster's discharge.This contract, unlike its predecessor, specifically ex-cluded the discharge of probationary employees, likeSchuster, from the contract's grievance procedures.Respondent further asserts that, as part of its contractsettlement with the Union, the latter agreed to drop theSchuster matter. In the alternative, Respondent movedthat the Board reconsider its Order and notice andconform it more accurately to the limited violationfound. On September 25, 1974, the General Counselfiled a response and memorandum in opposition toRespondent's motions, contending,inter aliathat Re-spondent raises issues which are best left to the compli-ance stage of this proceeding.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional, Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board, having fully considered Respondent'smotions and General Counsel's opposition thereto,agrees with the General Counsel's contention that thematters raised by Respondent's motions are best left tothe compliance stage of this proceeding.'212 NLRB No 137Contrary to our dissenting colleague, it is well settledthat an employer's execution of a contract with a unionwith which it previously refused to bargain in violationof the Act does not render the issue of such violationmoot.2 This principle is premised on the theory thatthe Board does not oversee the settlement of privatedisputes but, rather, is entrusted with the responsibilityof protecting public rights under the Act. These rightsare not protected, and the effects of the unfair laborpractices found are not expunged, merely because of aprivate settlement of the dispute by the parties, whichmay or may not serve to remedy the adverse effect onthe Section 7 rights of the employees.It is hereby ordered that Respondent's Motions toReopen the Record and for Reconsideration be, andthey hereby are, denied as lacking in merit.CHAIRMAN MILLER, dissenting:I disagree with my colleagues' disposition of Respon-dent's motions and, instead, would request the partiesto show cause why the complaint should not be dis-missed as moot by virtue of the parties' new collective-bargaining agreement.In its Decision herein the Board found that Respond-ent violated Section 8(a)(5) of the Act by refusing toprocess the Union's grievance over the discharge, onJuly 9, 1973, of employee Schuster. The Board ordered,inter alia,that Respondent, upon request, process thegrievance under the terms of its then existing contractwith the Union. While the case was pending before theBoard, Respondent and the Union, on April 30, 1974,executed a new collective-bargaining agreement, ret-roactive to February 25, 1973, a date preceding Schus-ter's discharge. This agreement, unlike its predecessor,specifically provides that probationary employees, likeSchuster, are not entitled to 2 weeks' notice prior todischarge and may not grieve their discharges underthe established grievance-arbitration provisions.The Union apparently has not requested Respondentto process the Schuster grievance under the old con-tract. Indeed, according to Respondent's motion, theUnion agreed as part of the new contract settlement todrop the Schuster matter. If this assertion is correct, nouseful purpose would be achieved by protracting thislitigation further,' and in order to provide due processto both General Counsel and the Charging Party Iwould first issue a notice to the parties to show causewhy, under the circumstances here, the complaintshould not be dismissed.This is not a matter for compliance, as my colleaguesassert, since Respondent does not allege it has compliedwith our Order to process either the grievancein issue2SouthernTours, Inc.,167 NLRB 363, 364 (1967)3SeeNL.R.B v FirstNationalBank of NewSmyrna Beach,498 F 2d1400 (CA 5, 1974)215 NLRB No. 74 THE MASSILLON PUBLISHING CO381or future grievances.Quite to the contrary,it insteadbona fide reasons, nevertheless renders our Orderhas agreednotto do so. But the agreement, if made formoot.